Title: To Alexander Hamilton from William Seton, 28 December 1790
From: Seton, William
To: Hamilton, Alexander


[New York] 28th. December 1790.
Sir
I have received a Letter from the Treasurer upon the Subject of immediately passing to credit the drafts on the Collectors which I laid before the Board of Directors this day. The Copy of the Letter and the answer I have wrote by their orders, they have desired me to enclose to you (as the Treasurer makes no refference to what has formerly passed on this Subject) for your information.
The enclosed return of our Goldsmiths I fear you will find difficulty in comprehending, in truth they are not adepts in the Science, and yet they are the best we have, if the return of the weights of Dollars & Crowns was not sufficiently clear, I will have further tryals made. I find Mr Silva cannot give me the least intelligence respecting the Coin of Portugal.
I have the honor to be &c
